Wagner, Judge,
delivered the opinion-of the court.
The judgment against the garnishee was undoubtedly correct if it appear that, at the time he sold the goods and purchased the balance of the stock, he was acting without any valid assignment made to him by the firm for the benefit of creditors. It seems that he was temporarily in the possession of the stock, under an arrangement with the attorneys of some of the creditors, until all the creditors could be heard from-, consulted and brought to a compromise. The plaintiffs in this case never consented to the arrangement or acquiesced in it in any manner. Upon the trial two papers were offered in evidence by the defendant, one purporting to be an assignment made to him by the firm of Ames & Towle, for the benefit of their creditors, on the condition that their creditors should give him a full discharge from their obligations ; and the other was a release from certain creditors, but the plaintiffs were not of the number. Both of these papers were excluded by the court, but there was no exception to the ruling in that respect.
*388On the record, then, the assignment; so far as the plaintiffs, were concerned, was void, and the judgment must necessarily be affirmed.
The other judges concur.